DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 22 December 2021 have been entered. Applicant’s amendments have overcome each and every objection to the claims and specification as well as each and every rejection under 35 U.S.C 103, and every rejection under 35 U.S.C. 112(b) previously set forth in the Non-Final Office Action mailed 15 October 2021 except where noted below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “at least one pair of limiting members positioned on opposite sides of the one or more load sensors” in lines 12-13 of the claim. There is insufficient clarity in this limitation, particularly regarding whether a single pair of limiting members may surround all of the one or more load sensors, or if there must be a separate limiting pair for each of the one or more load sensors, such that each limiting member within the pair of limiting members is positioned on opposite sides of a single 
Claim 1 additionally recites the limitation “a suspension assembly to suspend the sensor region from the load sensor module in the plurality of directions different from a suspension direction of the sensor region by the flexible link” in lines 14-16 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether the limitation refers to the suspension assembly being suspended in any one of the plurality of directions of the first group different from a suspension direction of the sensor region by the flexible link (i.e. at least one of the plurality of directions different from a suspension direction), or if it refers to the suspension assembly being suspended in all of the plurality of directions of the first group different from the suspension direction. The limitation is interpreted as referring to the suspension assembly being suspended in any one of the plurality of directions of the first group different from a suspension direction of the sensor region by the flexible link (i.e. at least one of the plurality of directions different from a suspension direction).
Claim 1 also recites “the load sensor module is configured to measure the loads in each of the plurality of directions…” in lines 20-21 of the claim. There is insufficient clarity in this limitation, as a previous line of the claim states that the load sensor module is able “to measure loads in at least one of the plurality of directions different from the suspension direction”. In particular, it is not clear how the module would measure the loads in each of the plurality of directions, rather than in at least one of the plurality of directions different from the suspension direction. The limitation is currently interpreted as 
Claim 24 recites the limitation “at least one pair of limiting members positioned on opposite sides of the one or more restriction blocks” in lines 12-13 of the claim. There is insufficient clarity in this limitation, particularly regarding whether a single pair of limiting members may surround all of the one or more restriction blocks, or if there must be a separate limiting pair for each of the one or more restriction blocks, such that each limiting member within the pair of limiting members is positioned on opposite sides of a single restriction block. It is additionally unclear how the pairs of limiting members may be positioned if the number of pairs of limiting members is not equal to the number of restriction blocks. In this regard, the limitation is interpreted as referring to a single pair of limiting members being positioned so that the limiting members of each pair are positioned on opposite sides of a single restriction block, so that the number of pairs of limiting members is equal to the number of restriction blocks and each pair of limiting members surrounds only a single restriction block.
Claim 24 additionally recites the limitation “a suspension assembly to suspend the sensor region from the one or more restriction blocks in the plurality of directions different from a suspension direction of the sensor region by the flexible link” in lines 14-16 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear whether the limitation refers to the suspension assembly being suspended in any one of the plurality of directions of the first group different from a suspension direction of the sensor region by the flexible link (i.e. at least one of the plurality of directions different from a suspension direction), or if it refers to the suspension assembly being suspended in all of the plurality of directions of the first group different from the suspension direction. The limitation is interpreted as referring to the suspension assembly being suspended in any one of the plurality of directions of the first group different from a suspension direction of the sensor region by the flexible link (i.e. at least one of the plurality of directions different from a suspension direction).
Claim 41 recites the limitation “at least one first pair of limiting members is positioned on opposite sides of the at least one fore-aft load sensor” in lines 23-24 of the claim. There is insufficient clarity in this limitation, particularly regarding whether a single pair of limiting members may surround all of the at least one fore-aft load sensors, or if there must be a separate limiting pair for each of the at least one fore-aft load sensor, such that each limiting member within the pair of limiting members is positioned on opposite sides of a single fore-aft load sensor. It is additionally unclear how the pairs of limiting members may be positioned if the number of pairs of limiting members is not equal to the number of fore-aft load sensors. In this regard, the limitation is interpreted as referring to a single pair of limiting members being positioned so that the limiting members of each pair are positioned on opposite sides of a single fore-aft load sensor, so that the number of pairs of limiting members is equal to the number of fore-aft load sensors and each pair of limiting members surrounds only a single fore-aft load sensor.
Claim 41 recites the limitation “at least one first pair of limiting members is positioned on opposite sides of the at least one lateral load sensor” in lines 36-37 of the claim. There is insufficient clarity in this limitation, particularly regarding whether a single pair of limiting members may surround all of the at least one lateral load sensors, or if there must be a separate limiting pair for each
Claims 2-23 and 25-40 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1 and 24 which have been rejected as indefinite.
Response to Arguments
Applicant’s arguments, see pages 28-31 of applicant's remarks, filed 22 December 2021, with respect to the rejection of the independent claims 1, 24, and 41 under 35 U.S.C. 103 have been fully considered and are persuasive.  The rejections of claims 1, 24, 41, and their dependents under 35 U.S.C. 103 have been withdrawn. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Tasch (US 20100217157 A1) teaches a gait analysis apparatus configured to monitor locomotion (gait analysis apparatus 110, Figs. 1-2 and 4; Abstract and Paragraph 0018—gait analysis apparatus configured to provide multi-dimensional gait measurements for measuring and analyzing locomotion) comprising: a sensor region configured to receive loads and accelerations generated by a test subject traversing the sensor region (Paragraph 0019—may include a sensor region that measures one or more loads or forces imposed upon the sensor region; Paragraphs 0035-0036—the sensor region may include at least one load sensor; sensor region 210, Fig. 2); a load sensor module comprising one or more load sensors, wherein the load sensor module is configured to measure the loads in a plurality of directions selected from the group consisting of vertical, for-aft, and lateral directions (Paragraphs 0019, 0059-0060—load sensor module may consist of a single multidimensional load sensor or a plurality of load sensors which may indicate vertical, lateral, and/or fore-aft loads; vertical load sensors 222a-222h, fore-aft load sensors 224a-224b, and lateral load sensors 226a-226d capable of measuring loads in a plurality of directions, Fig. 4) a flexible link configured to suspend the sensor region from the load sensor module in only one of the plurality of directions (Paragraph 0061—the sensor region may be suspended by a flexible link from the vertical load sensor; flexible link 508, Fig. 
Berme (US 20120266648 A1) teaches a force measurement system which includes a sensor region with an acceleration sensor module comprising a plurality of three dimensional accelerometers, where the acceleration sensor module is capable of measuring the acceleration of the sensor region in the vertical, fore-aft, and lateral directions and to provide the measurements to a processor (force measurement system 100, sensor region 106, processing device 104, Fig. 1; force measurement assembly 102, three dimensional accelerometers 128, Figs. 5a-5b; Paragraphs 0064-0067, 0072-0073—force measurement system for receiving a subject includes a data acquisition/processing device). The accelerometers collect additional data which may be used to solve for the mass of the system (Paragraph 0099-0100—measurement system constants such as mass are determined by subjecting the 
Regarding claim 41, Tasche and Berme teach details of a gait analysis assembly as described above. Labarile (US Patent No. 4658923 A) additionally teaches an apparatus for stabilizing a load cell wherein the apparatus includes a load cell for detecting a force exerted on a floor plate, as well as a structure akin to a limiting member for limiting the lateral movement of the floor plate which permits relative movements between the structure and the floor plate (Column 3, lines 8-17). While Labarile does not specifically teach the inclusion of an additional limiting member for limiting an amount of for-aft movement of a floor plate, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize the same structure located at a different area of the floor plate (i.e. along an alternative, perpendicular edge) in order to limit fore-aft movement of the floor plate. Rearrangement of parts would be obvious to try for one having ordinary skill in the art. 
However, neither Tasch nor Berme nor Labarile teaches or suggests wherein the one or more pairs of limiting members include a suspension assembly to suspend the sensor region from the load sensor module in the plurality of directions different from the suspension direction of the sensor region by the flexible link.
Claims 24 is similarly allowable over the prior art due to the inclusion of a suspension assembly with the at least one pair of limiting members.
However, claims 1, 24, and 41 are currently rejected due to indefiniteness. Claims 1, 24, 41, and their dependents would thus be allowable if the indefiniteness rejection under 35 U.S.C. 112(b) of the base claim were additionally overcome.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791